—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated January 28, 1991, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that a question of fact exists as to whether the injured plaintiff suffered a "serious injury” within the meaning of Insurance Law § 5102 (d). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.